Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 15-20 are withdrawn. Claims 1-14 are examined below.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2019/0148617).
Regarding claim 1, Yi discloses a thermoelectric module (shown in figs. 5 and 25), comprising:
an N-type thermoelectric material (one of 1200-1 or 1200-2); 
a P-type thermoelectric material (the other of 1200-1 or 1200-2) (see paragraph [0148], [0235]) disposed so as to be spaced apart from the N-type thermoelectric material (shown in fig. 5); and 
a flexible electrode electrically connected to the N-type thermoelectric material and the P-type thermoelectric material, the flexible electrode being configured to bend to match a curvature of an object (shown in figs. 24 and 25, see paragraph [0241]-[0242]).

Regarding claim 2, Yi discloses a thermoelectric module according to claim 1, wherein the N-type thermoelectric material and the P-type thermoelectric material are part of a unit thermoelectric material (see paragraph [0148]), and
 wherein the thermoelectric module comprises a plurality of unit thermoelectric materials, the plurality of unit thermoelectric materials being spaced apart from each other along the curvature of the object (shown in figs. 24 and 25, see paragraph [0241]-[0242]).

Regarding claim 3, Yi discloses a thermoelectric module according to claim 2, wherein the flexible electrode is electrically connected to one end of the N-type thermoelectric material and to one end of the P- type thermoelectric material, 

 wherein the thermoelectric module (1000) further comprises a second flexible electrode (1200) electrically connected to an opposite end of the P-type thermoelectric material (1200a or 1200b) of one of the unit thermoelectric materials adjacent to each other and to an opposite end of the N-type thermoelectric material (other of 1200-1 or 1200-2) of a remaining one of the unit thermoelectric materials adjacent to each other (see fig. 14, paragraphs [0148]-[0155] and [0216]).

Regarding claim 4, Yi discloses a thermoelectric module according to claim 3, comprising: 
a first unit thermoelectric material group comprising a first plurality of unit thermoelectric materials disposed so as to be spaced apart from each other in a circumferential direction of the object (see figs. 5, 14, 24-25 and 35); 
a second unit thermoelectric material group comprising a second plurality of unit thermoelectric materials disposed so as to be spaced apart from the first unit thermoelectric material group in a longitudinal direction of the object and to be spaced apart from each other in the circumferential direction of the object (see figs. 5, 14, 24, 25, 35 and 36); and 
an end unit thermoelectric material comprising the N-type thermoelectric material disposed at an end portion of one of the first unit thermoelectric material group and the second unit thermoelectric material group, and the P-type thermoelectric material disposed at an end portion of a remaining one of the first unit thermoelectric material group and the second unit 

Regarding claim 5, Yi discloses a thermoelectric module according to claim 4, further comprising a third flexible electrode electrically connected to the N-type thermoelectric material and the P-type thermoelectric material, which form the end unit thermoelectric material (see figs. 14 and 36) (see paragraphs [0148]-[0155], [0216], [0241]-[0242] and [286]-[0287]).

Regarding claim 6, Yi discloses a thermoelectric module according to claim 2, wherein the thermoelectric module comprises a plurality of unit thermoelectric materials, the plurality of unit thermoelectric materials being spaced apart from each other in a circumferential direction or a longitudinal direction of the object (see figs. 5, 14, 24, 25, 35 and 36) (see paragraphs [0148]-[0155], [0216], [0241]-[0242] and [286]-[0287]).

Regarding claim 7, Yi discloses a thermoelectric module according to claim 6, further comprising a holder member (substrate 1100) supporting one of the unit thermoelectric materials adjacent to each other in the circumferential direction or the longitudinal direction of the object and a remaining one of the unit thermoelectric materials adjacent to each other (see figs. 5, 14, 24, 25, 35 and 36) (see paragraphs [0148]-[0155], [0216], [0241]-[0242] and [286]-[0287]).

Regarding claim 8, Yi discloses a thermoelectric module according to claim 7, wherein the holder member (support 1100) supports the N-type thermoelectric material of one of the unit thermoelectric materials adjacent to each other and the P-type thermoelectric material (1200-1 

Regarding claiming 10, modified Yi discloses a thermoelectric module according to claim 8, wherein the holder member (1100) is disposed along the curvature of the object such that a long side thereof is oriented in the circumferential direction of the object (shown in figs. 5, 14, 24, 25, 35 and 36) (see paragraphs [0148]-[0155], [0216], [0241]-[0242] and [286]-[0287], curvature shown in both directions).

Regarding claiming 11, modified Yi discloses a thermoelectric module according to claim 10, wherein the holder member is one of a plurality of holder members, the plurality of holder members being disposed in the circumferential direction of the object; and 
wherein the thermoelectric module comprises a support member connecting the holder members and supporting arrangement of the holder members (i.e. membrane is cut away from itself, wherein the holder is strips of the membrane, see paragraphs [0157] and [0352]-[0353]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. as applied to claims 1-8 above, and further in view of Savoy et al. (US 2013/0218241).
Regarding claim 9, Yi discloses a thermoelectric module according to claim 8, but does not disclose wherein the holder member comprises: a first receiving hole in which the N-type 
Savoy is analogous to art to Yi as Savoy discloses two different types of thermoelectric elements (220A and 220B), flexible top and bottom patterned (320A and 320B) electrodes (321) (shown in fig. 6, see paragraphs [0031], [0039], [0048]-[0058]).
Savoy discloses wherein a membrane (holder) is utilized instead of membrane substrates. The Savoy membrane provides a first receiving hole in which the N-type thermoelectric material is received; and a second receiving hole in which the P-type thermoelectric material is received (see fig. 6, paragraphs [0048]-[0058]).
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. membrane-supported holder comprising a hole for a p-type and n-type thermoelectric material is received) for another known device (i.e. a substrate holder), wherein the result is predictable, (i.e. a thermoelectric module).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the accumulative limitations of the indicated claims. Specifically, the prior art does disclose a plurality of holder members, being disposed in the circumferential (i.e. circumferential or longitudinal) direction of the object (see paragraphs [0352]-[0353]), joined by a support member. Further, in prior art not relied on, Toyoda et al. (US 2012/0266930) discloses wherein support members are wire that bring the thermoelectric elements close by applying tension or tightening. The prior art does not disclose wherein the support member wire is continuously wound on other (plurality) of holder members; nor wherein the wire is continuously wound through holes of the plurality of holders.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lakshmanan et al. (US 2021/0100682), Toyoda et al. (US 2012/0266930)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721